Citation Nr: 1518840	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-08 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent for residuals of a gunshot wound to the left thigh with scars.

3.  Entitlement to a rating in excess of 20 percent for residuals of a gunshot wound to the left calf with scars.

4.  Entitlement to a rating in excess of 10 percent for arthritis of the left hip. 

5.  Entitlement to a rating in excess of 10 percent for arthritis of the left ankle.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	James M. McElfresh, II


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to March 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In February 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran's service-connected PTSD involves symptoms sufficient to result in total occupational and social impairment.

2.  The preponderance of the evidence indicates that the Veteran's residuals of a gunshot wound to the left thigh with scars are severe.

3.  The preponderance of the evidence indicates that the Veteran's residuals of a gunshot wound to the left calf with scars are severe.

4.  The preponderance of the evidence indicates that the Veteran's left hip disability does not manifest in flexion of the thigh limited to 45 degrees or less, ankylosis, or adduction such that the Veteran is unable to cross his legs.

5.  The preponderance of the evidence indicates that the Veteran's left ankle disability is manifested by swelling, stiffness, lack of endurance, pain and a moderate loss of range of motion.

6.  The preponderance of the evidence reflects that the Veteran's service-connected left lower extremity disabilities do not render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 100 percent for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a 40 percent rating, but not higher, for muscle injuries to the left thigh as a residual of the Veteran's in-service shotgun injuries are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321, 4.7, 4.25, 4.40, 4.41, 4.45, 4.55, 4.56, Diagnostic Code 5314 (2014).

3.  The criteria for a 30 percent rating, but not higher, for muscle injuries to the left calf as a residual of the Veteran's in-service shotgun injuries are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321, 4.7, 4.25, 4.40, 4.41, 4.45, 4.55, 4.56, Diagnostic Code 5311 (2014).

4.  The criteria for a rating higher than 10 percent for a left hip disability are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes, 5010, 5251, 5252, 5253 (2014).

5.  The criteria for a rating higher than 10 percent for a left ankle disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes, 5010, 5271 (2014).

6.  The criteria for TDIU due to service-connected left lower extremity disabilities are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.341, 4.3, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Here, the Veteran was sent a letter in October 2010 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a February 2014 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Regulations and Analysis

In a September 2010 VA Form 21-8940, claim for TDIU, the Veteran indicated that he had not worked since 2004 due to his service-connected disabilities.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell (Tyra) v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Board has reviewed all the evidence in the claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  


Increased Ratings, PTSD

The Veteran's PTSD has been rated as 70 percent disabling under Diagnostic Code 9411.  38 C.F.R. § 4.130.  Under this code section, a 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In accordance with the General Rating Formula for Mental Disorders, a 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the Rating Formula lists specific symptoms that are indicative of total impairment, the United States Court of Appeals for Veterans Claims has held that the symptoms listed in the Rating Formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability VA is required to consider all symptoms that affect his social and occupational functioning, and not limit consideration to those symptoms listed in the Rating Formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the veteran demonstrates those symptoms listed in the Rating Formula. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM IV)).  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2014).  

The Veteran's VA treatment for the relevant period indicates that he was treated on a regular basis for PTSD.  More specifically, the Veteran's PTSD was described as chronic and enduring, moderate to severe in a January 2010 VA treatment note.  Such statements of severity were carried through the Veteran's VA treatment notes for his PTSD.

The Veteran was afforded a VA authorized examination in November 2010.  The examiner diagnosed chronic PTSD, mild to moderate, with a GAF score of 50.  The examiner indicated that the Veteran no longer socialized and stayed home most of the time, avoiding people.  With regards to his occupational functioning, the Veteran had not worked since 2004 because he was having problems with his supervisors and co-workers along with intrusive thoughts about Vietnam.  The Veteran's symptoms were reported as mild to moderate.  It was reported that the Veteran had difficulty establishing and maintaining work and social relationships and had a decrease in work efficiency, especially during periods of significant stress.  The Veteran had difficulty with complex (two and three step) commands (although he had no difficulty understanding simple commands) and occasional difficulty performing activities of daily living.      

A statement from the Veteran's employer from December 2001 to September 2003 indicates that he had been terminated, with no reason listed in personnel records.  A statement from the Veteran's employer from September 2003 to May 2004 indicates that the Veteran did a great job in the kitchen but that he had differences with the previous general manager.  

An April 2013 general medical examination indicates that the primary disability which would prevent gainful employment would be the Veteran's PTSD as he has had a difficult time controlling his emotions which led to his unemployment situation.

The Veteran had an additional examination in April 2013 by a psychiatrist.  The examiner indicated that due to the Veteran's PTSD with depression, he has severe PTSD with re-experiencing symptoms which are as disabling as persistent delusions and hallucinations; severe PTSD with hyperarousal symptoms such as anger and irritability; and difficulty interacting with co-workers.  Due to these symptoms, the Veteran is unable to function in a work setting even one which is loosely supervised and requires little or no social interaction; therefore, the Veteran is unable to secure and maintain substantially gainful employment.  The examiner additionally indicated that the Veteran suffers from total occupational and social impairment due to his PTSD.  In August 2013, the RO requested an additional opinion from the examiner with claims file review.  The examiner indicated that no changes were deemed necessary to the examination report dated April 2013.

The November 2010 opinion is of limited probative value because the report is not accompanied by any specific explanations or rationales.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The April 2013 opinion, however, was based contact with the Veteran and a review of his medical records and reported history and it is accompanied by a specific rationale that is not inconsistent with the evidence of record.  Thus, this opinion is adequate and entitled to substantial probative weight.  See Id. 

In sum, the evidence indicates that the Veteran is not engaged in any employment, that he has experienced difficulties while working due to his service-connected PTSD, and that this disability impairs his ability to maintain gainful employment.  Thus, a 100 percent disability rating is warranted for PTSD.


Increased Ratings, Residuals of Gunshot Wounds

The factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55 and 4.56.  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

Under Diagnostic Codes 5301 to 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, and severe.  The type of disability associated with a slight muscle disability is a simple wound of muscle without debridement or infection.  A history with regard to this type of injury should include service department record of superficial wound with brief treatment and return to duty, healing with good functional results, and no cardinal signs or symptoms of muscle disability.  Objective findings should include minimal scar, no evidence of fascial defect, atrophy, or impaired tonus, no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

The type of injury associated with a moderate muscle disability is a through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department record or other evidence of in-service treatment for the wound and record of consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle disability is a through-and-through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include service medical record or other evidence showing prolonged hospitalization for treatment of wound, record of consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpitation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe disability of muscles is a through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  A history consistent with this type of injury would include service department record or other evidence showing hospitalization for a prolonged period for treatment of wound, record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings of a severe disability would include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. 

If present, a severe injury would also show x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4). 

A muscle injury rating will not be combined with a peripheral nerve paralysis ratings of the same body part, unless the injuries affect entirely different functions. 38 C.F.R. § 4.55(a) . 

Evaluation of the same disability under several diagnostic codes, or pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The Board notes, at the outset, that the applicability of 38 C.F.R. § 4.55(e), for compensable muscle group injuries in the same anatomical region; however, the Board finds this regulation does not apply to the SFW residual claims herein decided because the Veteran's service-connected SFW muscle injuries are not in the same anatomical region.  See 38 C.F.R. § 4.55(b).

Diagnostic Code 5311 evaluates injuries to muscle group XI, which is the posterior and lateral crural muscles and muscles of the calf, including the (1) Triceps surae (gastrocnemius and soleus), (2) tibialis posterior, (3) peroneus longus, (4) peroneous brevis, (5) flexor hallucis longus, (6) flexor digitorum longus, (7) popliteus, and (8) plantaris. The functions of this muscle group are propulsion, plantar flexion of the foot, stabilization of the arch, flexion of toes, and flexion of knee. 

Under Diagnostic Code 5311, a slight muscle injury warrants a noncompensable (zero percent) disability rating, a moderate muscle injury warrants a 10 percent rating, a moderately severe muscle injury warrants a 20 percent rating, and a severe muscle injury warrants a 30 percent rating.

Muscle Group XIV is the anterior thigh group, including (1) Sartorius, (2) rectus femoris, (3) vastus externus, (4) vastus intermedius, (5) vastus intermus, and (6) tensor vaginae femoris.  The functions of this muscle group are extension of the knee, simultaneous flexion of the hip and flexion of the knee, tension of fascia lata and iliotibial (Maissiat's) band, acting with XVII (1) [extension of hip] in postural support of the body, and acting with hamstrings in synchronizing hip and knee. 

Under Diagnostic Code 5314, a slight muscle injury warrants a noncompensable (zero percent) disability rating, a moderate muscle injury warrants a 10 percent rating, a moderately severe muscle injury warrants a 30 percent rating, and a severe muscle injury warrants a 40 percent rating.

Turning to the evidence of record, the Veteran's service treatment records indicate that he sustained a through and through gunshot wound to the left calf and the left thigh on September 8, 1968 during combat in the Republic of Vietnam.  He was debrided in the Republic of Vietnam and was sent to Okinawa where he remained until December 21, 1968.  One of his four wounds began to drain spontaneously and several foreign bodies were subsequently extruded.  The Veteran was then operated on again before being sent to St. Albans Naval Hospital.  In January 1969, he was operated on again in January 1969 and the muscle bed was reconstructed.  He remained at St. Albans until March 5, 1969.  The Veteran was discharged from active duty that same month.

The Veteran was afforded a VA authorized examination in November 2010.  The Veteran reported constant pain at 7 out of 10.  The examiner indicated that there was intermuscular scarring for Group XI and his gait was antalgic due to his left leg and thigh conditions.  Muscle strength was 5 out of 5 for all muscles considered with no bone, joint or nerve damage.  The radiology report indicates that the Veteran has numerous radiodense foreign bodies in the medial soft tissues of the mid-thigh and very small radiodensities noted lateral to the tibia in the mid-leg.

The Veteran was afforded an additional examination in April 2013 to consider the residuals of his left leg gunshot wounds during active duty.  The examiner indicated that the Veteran had entrance and exit scars indicating the track through one or more muscle groups and ragged, depressed and adherent scars indicating wide damage to muscle groups.  She indicated that there was some muscle scarring beneath the anterior calf scar and that muscle function was mostly intact.  The examiner indicated that the Veteran had loss of power of the left hip and ankle (at 3 out of 5 in the hip and ankle); weakness; a lowered threshold of fatigue; fatigue pain; and impairment of coordination because of weakness in the natural dorsiflexion of the foot.  There was no muscle atrophy.  The Veteran reported that standing or ambulating for any period of time was difficult.  He also indicated that pain was constantly present from the time he stood up until he went back to bed.  The examiner indicated that the Veteran's left leg disability would make employment more difficult but would not cause total unemployability.

In order for the Veteran to obtain a higher disability rating for his muscle injuries, a severe disability would have to be shown by the evidence of record.  In this regard, the Board notes that the Veteran has the type of injury associated with a severe disability of muscles as he has a through-and-through wound due to high-velocity missile.   The Veteran has a history consistent with this type of injury with evidence showing hospitalization for a prolonged period for treatment of his wounds and there is evidence of inability to keep up with work requirements.  The Veteran has objective findings of a severe disability including ragged, depressed and adherent scars indicating wide damage to muscle groups in the missile track and tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. 
Additionally, there is x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and the explosive effect of the missile.  38 C.F.R. § 4.56(d)(4).  Thus, providing the Board finds that the Veteran's muscle injuries would  be best characterized as severe and thus his current condition warrants disability ratings of 30 percent under Diagnostic Code 5311 and 40 percent under Diagnostic Code 5314.  These ratings constitute the maximum benefits available for the Veteran's service-connected muscle injuries.

The April 2013 examiner indicated that the Veteran's in-service gunshot wound has caused damage/irritation of the saphenous nerve.  The Veteran was afforded an additional examination in June 2013 to consider the severity of this disability.  The examiner indicated that the Veteran had moderate to severe paresthesias of the left lower extremity and moderate numbness.  The Veteran's strength testing was at 4 out of 5 of the left lower extremity but there was no muscle atrophy; the Veteran had decreased sensation to the left lower extremity in the thigh, knee and ankle areas.  The examiner indicated that the Veteran had mild incomplete paralysis of the internal saphenous nerve.  Additionally, the examiner indicated that the left leg pain and numbness impacts his employability as he has to get up and walk around on a regular basis.  Also, she indicated that he has intermittent left foot drop which increased the risk of falls.

Impairment of the internal saphenous nerve is rated under Diagnostic Code 8527. Under this diagnostic code, mild to moderate paralysis of the saphenous nerve warrants a noncompensable evaluation while severe to complete paralysis of the saphenous nerve warrants a maximum 10 percent evaluation.  As the Veteran does not meet or approximate the criteria for a compensable evaluation, a separate evaluation for impairment of the internal saphenous nerve is not warranted.  

Increased Rating, Arthritis of the Left Hip

The Veteran was service-connected for arthritis of the left hip, secondary to residuals of a gunshot wound to the left thigh, in September 2002.  The Veteran's disability rating is 10 percent, rated under Diagnostic Codes 5010-5252.

Turning now to a discussion of the Diagnostic Codes potentially applicable to the Veteran's degenerative arthritis of the hips, the Board notes that arthritis due to trauma of a major joint, for which each hip is currently rated 10 percent disabling, is to be rated under the criteria for limitation of motion of the affected joint.  See 38 C.F.R. §§ 4.45(f), 4.71a, Diagnostic Code 5010 (2014).  When limitation of motion of the joint is non-compensable under the appropriate Diagnostic Code(s), a rating of 10 percent is to be applied.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2014). 

Normal ranges of motion of the hip are for hip flexion from 0 degrees to 125 degrees and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II. Limitation of motion of the hip or thigh may be rated under Diagnostic Code 5250 (ankylosis of the hip), Diagnostic Code 5251 (limitation of extension), 5252 (limitation of flexion), or Diagnostic Code 5253 (impairment of the thigh). 

Diagnostic Code 5251 provides a 10 percent disability rating for limitation of extension of the thigh that is limited to 5 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5252 provides ratings based on limitation of flexion of the thigh. A 10 percent disability rating is for flexion of the thigh that is limited to 45 degrees; a 20 percent rating is for flexion of the thigh that is limited to 30 degrees; a 30 percent rating is for flexion of the thigh that is limited to 20 degrees; and a 40 percent rating is for flexion of the thigh that is limited to 10 degrees.  Id.

Under Diagnostic Code 5253, impairment of the thigh may be rated based on limitation of abduction, limitation of adduction, or limitation of rotation.  A 10 percent rating will be assigned for limitation of rotation where the individual cannot toe-out more than 15 degrees on the affected leg, or for limitation of adduction where the individual cannot cross the legs.  A 20 percent rating will be assigned for limitation of abduction where there is motion lost beyond 10 degrees.  Id.

The Veteran was afforded a VA authorized examination in November 2010.  The Veteran reported weakness, stiffness, giving way and pain.  He did not have swelling, heat, redness, lack of endurance, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation and dislocation.  He had flare-ups once per day for one hour due to physical activity which was relieved by rest.  The Veteran's range of motion in his hip was to 115 degrees of flexion and to 35 degrees of abduction.

The Veteran was afforded an additional VA examination in April 2013.  The Veteran complained of flare-ups daily whenever he was out of bed.  His left hip flexion was to 100 degrees with painful motion apparent at 90 degrees; left hip extension was to 15 degrees with evidence of painful motion at 10 degrees.  There was no adduction limited such that the Veteran could not cross his legs; rotation was not limited such that the Veteran could not toe-out more than 15 degrees; and abduction was not lost beyond 10 degrees.  The Veteran's left hip external rotation was at 50 degrees, with objective evidence of painful motion at 40 degrees.  The Veteran's left hip internal rotation was at 30 degrees with evidence of painful motion beginning at 20 degrees.  Repetitive motion testing yielded the same results.  The functional loss indicated due to the Veteran's left hip arthritis was less movement than normal and pain.  The Veteran had no ankylosis of the left hip joint and his muscle strength testing was normal.  

The Board notes that the Veteran has never manifested ankylosis of either hip and no evidence of record throughout the claims period has demonstrated a flail joint or impairment of the femur (to include fractures or malunion).  Thus, the Board finds that Diagnostic Codes 5250, 5254, and 5255 are not for application in this case.  Instead, the Board must determine whether increased ratings are warranted for the Veteran's hip disabilities under Diagnostic Codes 5251-5253 pertaining to limitation of motion and impairment of the thigh. 

In order to receive a higher, 20 percent or above, rating for the Veteran's left hip arthritis, the evidence would have to indicate that the Veteran had flexion limited to 30 degrees or less; ankylosis or abduction limited beyond 10 degrees.  Here, the Veteran has no ankylosis, his flexion was at 90 degrees at worse considering painful motion and repetitive motion and his abduction was not limited beyond 10 degrees during any part of the relevant period.  In this regard, the Board has specifically considered the Court's holdings in DeLuca, supra, and Mitchell, supra; however, the evidence fails to show that such symptoms result in functional loss of flexion of 45 degrees or more.  As such, the Veteran is not entitled to a higher rating for his left hip disability.


Increased Rating, Arthritis of the Left Ankle

The Veteran was service-connected for arthritis of the left ankle, secondary to residuals of a gunshot wound to the left calf, in September 2002.  The Veteran's disability rating is 10 percent, rated under Diagnostic Codes 5010-5271.

The Board notes that the rating schedule does not define the terms "mild," "moderate," or "severe."  Therefore, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  38 C.F.R. § 4.6 (2014).

In this case, the Veteran's left ankle disability is rated pursuant to Diagnostic Code 5271.  Diagnostic Code 5271 states that a 10 percent evaluation is warranted for moderate limitation of motion of the ankle, whereas a 20 percent evaluation is in order for marked limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Standard range of ankle dorsiflexion is from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

The Veteran was afforded a VA authorized examination in November 2010.  The Veteran reported swelling, stiffness, lack of endurance and pain.  He did not have heat, redness, giving way, locking, fatigability, deformity, drainage, effusion, subluxation and dislocation.  The Veteran reported flare-ups one time per week for two hours with a severity level of 5 out of 10.  There were objective signs of tenderness and weakness but with no edema, instability, abnormal movement, effusion, redness, heat, deformity, guarding of movement, malalignment, subluxation, drainage or ankylosis.  The Veteran's range of motion was to 20 degrees of dorsiflexion and to 30 degrees of plantar flexion with no additional degree of limitation with repetitive motion.  

The Veteran had an additional VA authorized examination in April 2013.  The Veteran reported no flare-ups.  Plantar flexion was to 25 degrees, to 20 degrees with painful motion; and to 10 degrees of dorsiflexion with the same range of motion considering objective evidence of pain.  The results were the same with repetitive testing.  The functional loss included less movement than normal, weakened movement, swelling, interference with sitting, standing and weight-bearing and excess fatigability.  The strength testing was normal with the exception of ankle dorsiflexion which was at 4 out of 5.  The Veteran refused laxity testing due to pain.  There was no ankylosis or other conditions noted.  The Veteran reported that with medication and orthotics, his left ankle pain was manageable.

The Board finds that the symptomatology attributable to the Veteran's ankle disability is equivalent to moderate limitation of motion, consistent with the 10 percent rating assigned prior to April 24, 2013.  The Veteran had good plantar flexion and full dorsiflexion at his November 2010 VA examination.  At the April  2013 examination, left ankle dorsiflexion was to 10 degrees and plantar flexion to 25 degrees (20 degrees before pain began.  There was loss of function in the ankle, but no additional limitation of motion with repetitive testing.  The Board has considered the Veteran's functional impairment due to pain and other factors during the period.  However, the evidence does not reflect any additional functional loss due to pain, weakness, excess fatigability, or incoordination in the Veteran's ankle.  As such, the Board finds that the DeLuca factors provide no basis for assignment of a rating in excess of 10 percent for the Veteran's ankle disability.  

There is no evidence of ankylosis at any time during this period and a rating higher than 10 percent is not warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.71a, DCs 5270-5271.

The Board has considered the applicability of other, alternative diagnostic codes for rating the Veteran's ankle disability, but finds that no other diagnostic code provides a basis for higher rating.  Ankylosis is not shown, and the service-connected ankle disability is not manifested by malunion of the os calcis or astragalus; nor is it characterized by astragalectomy.  See 38 C.F.R. § 4.71a.  The disability also has not been shown to involve any factors that warrant evaluation under any other provisions of VA's rating schedule.


Extraschedular Consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the Board finds that neither the first nor second Thun element is satisfied here for the remaining issues.  The Veteran's service-connected disabilities are manifested by signs and symptoms such as pain and a loss of range of motion.  These signs and symptoms are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 2560, 5261 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a variety of manifestations of functional loss.  

Additionally, concerning the Veteran's muscle disabilities, the Board notes that a broad range of signs and symptoms are contemplated by the relevant diagnostic codes to include both the history of the initial injury and time of recovery to a vast array of current disabilities which may manifest with such injury; to include but not limited to scarring, fatigue, atrophy, loss of power, strength and endurance testing, coordinated movement, diminished muscle excitability as well as other relevant symptomatology.  38 C.F.R. §§ 4.55, 4.56; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for muscle disabilities contemplate a variety of manifestations of functional loss.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal and muscle disabilities, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria contemplate his symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, as described above, multiple medical opinions of record indicate that the Veteran is not unemployable due to his service-connected muscle and musculoskeletal disabilities and he had no periods of hospitalization.  The most recent VA examiner noted that the Veteran could walk two to three miles throughout an eight hour day; could sit for thirty minutes and could lift 35 pounds but not consistently.  The Board finds, therefore, that the Veteran's service-connected disabilities do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, referral for consideration of extraschedular rating is not warranted.

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2014).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2014).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2014).

If the Veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994).

Since the Veteran is being assigned a total schedular rating for PTSD, the matter of whether this disability warrants a TDIU is moot.  See 38 C.F.R. § 4.16.  Regarding the service-connected left lower extremity disabilities, while they are significantly disabling, this fact is contemplated in their relatively high schedular ratings.  The Veteran retains the ability to walk up to a couple of miles per day and the April 2013 VA examiner concluded that the service-connected left lower extremity disabilities do not preclude employment.  The Veteran has completed college and has employment experience as a chef and manager.  Since the service-connected left lower extremity disability does not render the Veteran unemployable, entitlement to TDIU is not established.



ORDER

Entitlement to an evaluation of 100 percent for PTSD is allowed, subject to the regulations governing the award of monetary benefits.

Entitlement to a rating of 40 percent, but not higher, for residuals of a gunshot wound to the left thigh with scars is allowed, subject to the regulations governing the award of monetary benefits.

Entitlement to a rating of 30 percent, but not higher, for residuals of a gunshot wound to the left calf with scars is allowed, subject to the regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 10 percent for arthritis of the left ankle is denied.

Entitlement to a rating in excess of 10 percent for arthritis of the left hip is denied.

Entitlement to a TDIU due to service-connected left lower extremity disability is denied.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


